DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed June 15, 2022.  Claims 1, 16, and 20 have been amended. Claims 2 and 19 have been cancelled.  Claims 21-22 are new.  Claims 1, 3-18, and 20-22 are pending and stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170150753 A1 (hereinafter MACKO) in view of CN 205305995 U (hereinafter ZUO) machine translation relied upon.
Regarding claim 1, MACKO discloses an e-vapor device with housing shell configured to receive a supply packet containing a pre-vapor formulation, a mouthpiece secured to an end of the housing shell (abstract).  MACKO discloses a main body portion (See annotated Fig. 3) provided with a liquid storage chamber (Fig. 3, supply packet 108, ¶29) and an air flow passage (Fig. 3, chimney 116, ¶44) that are separated from each other therein, the main body portion being capable of being disposed in a receiving chamber of the housing (Figs. 2-3, interior of housing shell 120, ¶28).  

    PNG
    media_image1.png
    202
    529
    media_image1.png
    Greyscale

MACKO further discloses the main body portion being further provided with an accommodating groove at an edge thereof.  MACKO discloses that the mouthpiece collar 102 and the main body 120 may be connected with a threaded connection, a bayonet connection, a snap-fit connection, or a magnetic connection, although example embodiments are not limited thereto (¶57).  So the portion of the main body portion that holds 102, reads on the claimed “accommodating groove”.  
MACKO further discloses a mouthpiece portion slidably connected to the main body portion, wherein at least a portion of the mouthpiece portion is located outside the receiving chamber (Figs 2-3, mouthpiece plunger 104, ¶33); the mouthpiece portion being provided with a suction hole (¶34).  MACKO further discloses the mouthpiece portion being further provided with a stopper (Figs. 2-3, mouthpiece collar 102).  Fig.3 of MACKO shows stopper 102 (which is T-shaped) into the main body portion.  MACKO further discloses when the mouthpiece portion is located at a first position relative to the main body portion, the suction hole is in communication with the air flow passage (The assembled device shown in Fig 3 is considered to be a first position where the suction hole is in communication with the airflow passage).  MACKO further discloses the main body portion is located in the receiving chamber (as shown in annotated Fig. 3 above), at least a portion of the stopper is accommodated in the accommodating groove and located in the receiving chamber and the stopper is positioned to abut against the housing.  MACKO discloses that the mouthpiece collar 102 may be inserted into the housing shell 120 (¶57).  This is a portion of the mouthpiece in the receiving chamber of the housing.  
MACKO does not disclose when the mouthpiece portion slides from the first position to a second position, a liquid injection position of the main body portion is exposed.
ZUO teaches an electronic cigarette device with an oil injection process operation that would not pollute the outside environment (abstract).  ZUO teaches a mouthpiece (Fig. 1, combination of mouthpiece 4 and baffle ring 3) that slides on the main body portion (Fig. 1, atomizer 1).  The mouthpiece has a first position (Shown in Fig. 2, where the centerline is aligned with the mouthpiece outlet).  The mouthpiece can slide to a second position, shown in Figs. 3 and 4.  In the second position, the oil injection hole (2-1) is exposed.  ZUO teaches that the oil injection hole is open or closed when the holder slides along the groove (page 2).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MACKO to provide when the mouthpiece portion slides from the first position to a second position, a liquid injection position of the main body portion is exposed as taught in ZUO.  A person of ordinary skill in the art would obviously use a slidable mouthpiece that exposes a refill hole because doing so would allow the user to refill the storage compartment when the device is empty (page 1).  
Regarding claim 16, modified MACKO discloses the atomizing core of claim 1 as discussed above.  Modified MACKO discloses the limitations of claim 16, a housing provided with a receiving chamber therein, the main body portion being located inside the receiving chamber, and at least a portion of the mouthpiece portion being located outside the receiving chamber; wherein when the mouthpiece portion is located at the first position relative to the main body portion and the main body portion is located in the receiving chamber, at least a portion of the stopper is located in the receiving chamber and the stopper abuts against the housing for the same reasons discussed in the rejection of claim 1.  MACKO further discloses an atomizer (¶44).  The heater with the wick structure is an atomizer.  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over MACKO and ZUO as discussed with respect to claim 1 above and in further view of CN 104839894 A (hereinafter LIN) machine translation relied upon. 
Regarding claims 3-4, modified MACKO discloses the atomizing core of claim 1 as discussed above.  MACKO does not disclose 
wherein the mouthpiece portion is provided with an arc surface configured to push the mouthpiece portion to slide relative to the main body portion.
wherein a shape of the arc surface is adapted to a shape of lips.
LIN teaches a suction nozzle of integrated electronic smoke (abstract).  LIN teaches that the nozzle outer wall section is a concave arc trumpet shape (page 2).  LIN teaches that the Suction nozzle 11 outer wall being a concave arc is more beautiful and meats the human lips engaging shape making the user experience comfortable (page 3).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide a mouthpiece adapted for the lips and a varied geometry as taught in LIN.  Doing so would allow for the users lips to easily rest against the mouthpiece and provide beauty to the device and comfort to the user (page 3).  Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, LIN is capable of being pushed onto the smoking article by the arc of the mouthpiece.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MACKO, ZUO, and LIN as discussed with respect to claim 3 above, and in further view of 20150208729 A1 (hereinafter MONSEES). 
Regarding claim 5, modified MACKO discloses the atomizing core of claim 3 as discussed above.  MACKO does not disclose wherein the mouthpiece portion is further provided with a top surface and four side surfaces, an opening of the suction hole is located on the top surface, the four side surfaces are sequentially connected and are perpendicular to the top surface; the top surface and three of the side surfaces are connected by the arc surface.  MONSEES teaches systems and methods for generating an inhalable vapor (abstract).  MONSEES teaches that the mouthpiece can be integral to the body of the device or separable (¶4).  MONSEES teaches that the device mouthpiece comprises an air inlet (¶9).  MONSEES illustrates the mouthpiece 31 in Fig. 7B, also shown as the top portion of Fig. 5, pod 30a.  As shown in the figure the mouthpiece is a rectangular prism.  It has four sides that are perpendicular to the top surface mouthpiece.  MONSEES teaches that the device may have a square or rectangular cross section (¶169).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide a four sided mouthpiece connected with a top piece as taught in MONSEES.  A person of ordinary skill in the art would obviously incorporate the arc from LIN to the four sided mouthpiece of MONSEES.  Doing so would use the lip shaped geometry from LIN and the air inlet of MONSEES.  Courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the arc structure of LIN could be the top surface of MONSEES without any unexpected results.	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MACKO, ZUO, and LIN as discussed with respect to claim 3 above, and in further view of US 20130160764 A1 (hereinafter LIU). 
Regarding claim 6, modified MACKO teaches the atomizing core of claim 3 as discussed above.  MACKO discloses the air flow passage has a flat cross-section, and the suction hole has a flat cross-section.  As shown in Figs. 3-4 both the air flow passage (Fig. 3, chimney 116, ¶44) and the suction hole shown at the mouthpiece plunger 104 have a flat cross-section   Modified MACKO does not explicitly disclose wherein the air flow passage is located at one side of the liquid storage chamber.
LIU teaches an atomizing device for vaporizing tobacco liquid with a mouthpiece that solves problems of complicated manufacturing, high cost, bad heat insulation, etc. (abstract).  The inhaling shell (Fig. 4, inhaling shell 1, ¶28), a liquid reservoir 11, and an aerosol passage 12.  The aerosol passage 12 is located to one side of the liquid reservoir 11 as shown in Fig. 4.  LIU teaches that the liquid is guided through a filter plate where it can be filtered and mixed (¶34)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide wherein the air flow passage is located at one side of the liquid storage chamber as taught in LIU.  A person of ordinary skill in the art would locate the aerosol passage to one side of the reservoir. Doing so would enable the aerosol to pass through filters and be mixed (LIU ¶28, ¶34).  
Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over MACKO and ZUO as discussed with respect to claim 1 above, and in further view of US 20160198771 A1 (hereinafter GOGGIN) and US 20140216483 A1 (hereinafter ALIMA). 
Regarding claim 7, modified MACKO discloses the atomizing core of claim 1 as discussed above.  Modified MACKO may not explicitly disclose, but ZUO teaches 
a first sealing member (Figs. 1-4, upper cover 2) disposed on the main body portion and provided with a liquid injection hole (oil injection hole 2-1), wherein a position of the liquid injection hole corresponds to the liquid injection position of the main body portion, and the liquid injection hole is in communication with the liquid storage chamber (page 2); 
a second sealing member (Figs. 1-4, sealing member 5) disposed on the mouthpiece portion, wherein a side surface of the second sealing member slidably abuts against a side surface of the first sealing member; the second sealing member covers the liquid injection hole when the mouthpiece portion is located at the first position , and the liquid injection hole is exposed when the mouthpiece portion slides from the first position to the second position (shown in Figs. 1-2, second position with the hole covered vs Figs. 3-4, first position with the hole exposed, page 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide sealing members that slide to cover and expose a hole as taught in ZUO.  A person of ordinary skill in the art would obviously cover and expose a refill hole of a vaporization device.  Doing so would allow refill in one position while preventing leaks in the other (ZUO abstract, page 2)
Neither MACKO nor ZUO disclose that the sealing member is ceramic. 
GOGGIN teaches a device with two chambers for vaporizing a component (abstract).  The device components are comprised of ceramic chosen for its aesthetic value, qualities such as heat and/or electrical conductivity, durability, and cost (¶6).  GOGGIN teaches that ceramic is used throughout the device, specifically in the herbal channel where there is a connection to the mouthpiece hole (¶38).  GOGGIN teaches that construction from ceramic will maintain less heat and prevent over heating (¶85).  GOGGIN further teaches a disc 140 with one or more holes to provided fluid communication; the disc may be made of ceramic (¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide ceramic sealing members as taught in GOGGIN.  A person of ordinary skill in the art would obviously select ceramic, a widely used material of construction in the field of vaporization devices, as the material for the sealing members.  Doing so would use a readily available material as well as increase aesthetic value, conductivity, and improve cost (GOGGIN ¶6) and prevent overheating (¶85).
MACKO, ZUO, nor GOGGIN teach an elastic member disposed between the first ceramic sealing member and the main body portion and/or between the second ceramic sealing member and the mouthpiece portion, wherein the elastic member presses the first ceramic sealing member and the second ceramic sealing member against each other.
ALIMA teaches a portable vaporization device that is re-usable (abstract).  ALIMA teaches an elastic plate 10 (Fig. 1-2, ¶13).  The elastic plate retains the vaporizable material in proximity to the heater (¶14).  ALIMA teaches that the assembly may comprise a plurality of heat resistance gaskets to ensure a hermetic seal (¶17).  ALIMA further that in the loaded state the elastic plate compresses the heating element (¶17, ¶20).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MACKO to provide an elastic member to press components of the vaporizer as taught in ALIMA.  One of ordinary skill in the art would obviously provide elastic member at the junctions of the sealing members.  Doing so would retain the material (¶14) and ensure a hermetic seal (¶17).  
Regarding claim 8, modified MACKO discloses the atomizing core of claim 7 as discussed above.  MACKO does not disclose, but ZUO teaches wherein the first ceramic sealing member is further provided with a first vent hole being in communication with the air flow passage; the second ceramic sealing member is provided with a second vent hole being in communication with the suction hole; a position of the first vent hole corresponds to a position of the second vent hole; when the mouthpiece portion is located at the first position, the first vent hole is in communication with the second vent hole. (See annotated Fig. 3 below, page 2).  

    PNG
    media_image2.png
    525
    266
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MACKO to provide vent holes in the first and second sealing members as taught in ZUO.  A person of ordinary skill would obviously provide holes through the sealing members to enable vapor flow through the airflow passage.  Absent the pathways in sealing members, vapor could not pass to the user.  ZUO teaches that the close state Fig. 1 (page 2) for use where the holes are alighted to provide a vapor.
Regarding claim 21, MACKO discloses an e-vapor device with housing shell configured to receive a supply packet containing a pre-vapor formulation, a mouthpiece secured to an end of the housing shell (abstract).  MACKO discloses a main body portion (See annotated Fig. 3)  provided with a liquid storage chamber (Fig. 3, supply packet 108, ¶29) and an air flow passage (Fig. 3, chimney 116, ¶44) that are separated from each other therein, the main body portion being capable of being disposed in a receiving chamber of the housing (Figs. 2-3, interior of housing shell 120, ¶28).  MACKO discloses a mouthpiece portion slidably connected to the main body portion, wherein at least a portion of the mouthpiece portion is located outside the receiving chamber (Figs 2-3, mouthpiece plunger 104, ¶33), wherein the mouthpiece portion is provided with a suction hole (¶34).  MACKO further discoses when the mouthpiece portion is located at a first position relative to the main body portion, the suction hole is in communication with the air flow passage.  (The assembled device shown in Fig 3 is considered to be a first position where the suction hole is in communication with the airflow passage).  MACKO further discloses, wherein the mouthpiece portion is provided with a stopper (Figs. 2-3, mouthpiece collar 102).  MACKO further discloses wherein when the mouthpiece portion is located at the first position relative to the main body portion and the main body portion is located in the receiving chamber, at least a portion of the stopper is located in the receiving chamber and the stopper abuts against the housing.  MACKO discloses that the mouthpiece collar 102 may be inserted into the housing shell 120 (¶57).  This is a portion of the mouthpiece in the receiving chamber of the housing.  
MACKO does not disclose, but ZUO teaches 
a first sealing member (Figs. 1-4, upper cover 2) disposed on the main body portion and provided with a liquid injection hole (oil injection hole 2-1), being in communication with the liquid storage chamber (page 2); 
a second sealing member (Figs. 1-4, sealing member 5) disposed on the mouthpiece portion, wherein a side surface of the second sealing member slidably abuts against a side surface of the first sealing member; the second sealing member covers the liquid injection hole when the mouthpiece portion is located at the first position, and the liquid injection hole is exposed when the mouthpiece portion slides from the first position to the second position (shown in Figs. 1-2, second position with the hole covered vs Figs. 3-4, first position with the hole exposed, page 2).
when the mouthpiece portion slides from the first position to a second position, a liquid injection position of the main body portion is exposed.  ZUO teaches an electronic cigarette device with an oil injection process operation that would not pollute the outside environment (abstract).  ZUO teaches a mouthpiece (Fig. 1, combination of mouthpiece 4 and baffle ring 3) that slides on the main body portion (Fig. 1, atomizer 1).  The mouthpiece has a first position (Shown in Fig. 2, where the centerline is aligned with the mouthpiece outlet).  The mouthpiece can slide to a second position, shown in Figs. 3 and 4.  In the second position, the oil injection hole (2-1) is exposed.  ZUO teaches that the oil injection hole is open or closed when the holder slides along the groove (page 2).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide sealing members that slide to cover and expose a hole as taught in ZUO.  A person of ordinary skill in the art would obviously cover and expose a refill hole of a vaporization device.  Doing so would allow refill in one position while preventing leaks in the other (ZUO abstract, page 2)
Neither MACKO nor ZUO disclose that the sealing member is ceramic. 
GOGGIN teaches a device with two chambers for vaporizing a component (abstract).  The device components are comprised of ceramic chosen for its aesthetic value, qualities such as heat and/or electrical conductivity, durability, and cost (¶6).  GOGGIN teaches that ceramic is used throughout the device, specifically in the herbal channel where there is a connection to the mouthpiece hole (¶38).  GOGGIN teaches that construction from ceramic will maintain less heat and prevent over heating (¶85).  GOGGIN further teaches a disc 140 with one or more holes to provided fluid communication; the disc may be made of ceramic (¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide ceramic sealing members as taught in GOGGIN.  A person of ordinary skill in the art would obviously select ceramic, a widely used material of construction in the field of vaporization devices, as the material for the sealing members.  Doing so would use a readily available material as well as increase aesthetic value, conductivity, and improve cost (GOGGIN ¶6) and prevent overheating (¶85).
MACKO, ZUO, nor GOGGIN teach an elastic member disposed between the first ceramic sealing member and the main body portion and/or between the second ceramic sealing member and the mouthpiece portion, wherein the elastic member presses the first ceramic sealing member and the second ceramic sealing member against each other.
ALIMA teaches a portable vaporization device that is re-usable (abstract).  ALIMA teaches an elastic plate 10 (Fig. 1-2, ¶13).  The elastic plate retains the vaporizable material in proximity to the heater (¶14).  ALIMA teaches that the assembly may comprise a plurality of heat resistance gaskets to ensure a hermetic seal (¶17).  ALIMA further that in the loaded state the elastic plate compresses the heating element (¶17, ¶20).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MACKO to provide an elastic member to press components of the vaporizer as taught in ALIMA.  One of ordinary skill in the art would obviously provide elastic member at the junctions of the sealing members.  Doing so would retain the material (¶14) and ensure a hermetic seal (¶17).  
Regarding claim 22, modified MACKO discloses the atomizing core of claim 21 as discussed above.  MACKO does not disclose wherein when the mouthpiece portion is located at the second position, the elastic member presses a part of the first ceramic sealing member and a part of the second ceramic sealing member against each other.
ALIMA teaches a portable vaporization device that is re-usable (abstract).  ALIMA teaches an elastic plate 10 (Fig. 1-2, ¶13).  The elastic plate retains the vaporizable material in proximity to the heater (¶14).  ALIMA teaches that the assembly may comprise a plurality of heat resistance gaskets to ensure a hermetic seal (¶17).  ALIMA further that in the loaded state the elastic plate compresses the heating element (¶17, ¶20).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MACKO to provide an elastic member to press components of the vaporizer as taught in ALIMA.  One of ordinary skill in the art would obviously provide elastic member at the junctions of the sealing members.  Doing so would retain the material (¶14) and ensure a hermetic seal (¶17).  The elastic members would press on the first and second sealing members in both the first and second position.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over MACKO, ZUO, GOGGIN, and ALIMA as discussed with respect to claim 7 above, and in further view of US 20140360513 A1 (hereinafter MORGAN). 
Regarding claims 9 and 10, modified MACKO modified MACKO discloses the atomizing core of claim 7 as discussed above.  MACKO does not disclose that the elastic member is made of an elastic rubber or an elastic silicone.
MORGAN teaches a cigar shaped pipe with an end cap that may utilize O-rings to hold the pipe’s cap into position enabling easy loading and cleaning (abstract).  MORGAN teaches a cap that has a deformable O-ring (¶39).  The O-ring is ideally made of a temperature resistant, but at least semi-elastic material such as rubber or silicone (¶39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MACKO to provide that the elastic member is made of an elastic rubber or an elastic silicone.  A person of ordinary skill in the art would obviously choose a rubber or silicone as the material of construction for the elastic member.  Doing so would use a widely available material in the vaporization art while also providing a temperature resistant elastic material (MORGAN ¶39).
Regarding claim 11, modified MACKO modified MACKO discloses the atomizing core of claim 9 as discussed above.  MACKO does not disclose wherein the elastic member comprises a first elastic member and a second elastic member; wherein the first elastic member is located between the first ceramic sealing member and the main body portion, and the first elastic member covers a side surface of the first ceramic sealing member opposite to the side surface slidably abutting against the second ceramic sealing member; the second elastic member is located between the second ceramic sealing member and the main body portion, and the second elastic member covers a side surface of the second ceramic sealing member opposite to the side surface slidably abutting against the first ceramic sealing member.
ALIMA teaches a portable vaporization device that is re-usable (abstract).  ALIMA teaches an elastic plate 10 (Fig. 1-2, ¶13).  The elastic plate retains the vaporizable material in proximity to the heater (¶14).  ALIMA teaches that the assembly may comprise a plurality of heat resistance gaskets to ensure a hermetic seal (¶17).  ALIMA further that in the loaded state the elastic plate compresses the heating element (¶17, ¶20).  ALIMA also discloses that the elastic plate comprises an upper plate 11 and a lower plate 12 (Figs. 3-5, ¶16).  The plates are coupled to each other and move with a cooperating spring 13 to enable the air passage 3 to be in communication with the vaporized material (¶16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MACKO to provide multiple members to the elastic sealing member as taught in ALIMA.  A person of ordinary skill in the art would provide sealing members to restrict or enable vapor to the air passage as taught in ALIMA ¶16.  Doing so would ensure the hermetic seal (¶17) and permit vapor to selectively pass through the device.  
Regarding claim 12, modified MACKO modified MACKO discloses the atomizing core of claim 9 as discussed above.  MACKO does not disclose wherein the main body portion is provided with a first mounting groove, and the first ceramic sealing member and the first elastic member are both located in the first mounting groove; the mouthpiece portion is provided with a second mounting groove, and the second ceramic sealing member and the second elastic member are both located in the second mounting groove.
ZUO discloses mounting grooves on both the main body and the mouthpiece portion (see annotated Fig. 3).  The mounting groove is the area where the surfaces of the sealing members abut.

    PNG
    media_image3.png
    525
    266
    media_image3.png
    Greyscale

MORGAN teaches a cigar shaped pipe with an end cap that may utilize O-rings to hold the pipe’s cap into position enabling easy loading and cleaning (abstract).  MORGAN teaches a cap that has a deformable O-ring inside an outer indentation (¶39).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MACKO to provide the sealing and elastic members in mounting grooves as taught in ZUO and MORGAN.  A person of ordinary skill in the art would obviously provide a mounting space for the sealing members and elastic members as taught in MORGAN (¶39).  Doing so would locate and retain the sealing and elastic members.
Claims 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MACKO and ZUO as discussed with respect to claim 1 above and in further view of US 20150208729 A1 (hereinafter MONSEES).
Regarding claim 13, MACKO discloses the atomizing core of claim 1 as discussed above.  MACKO does not disclose wherein the main body portion is provided with a slider, the mouthpiece portion is provided with a sliding groove, and the slider is located in the sliding groove and is slidably connected to the mouthpiece portion.
MONSEES teaches systems and methods for generating an inhalable vapor (abstract).  MONSEES teaches that the mouthpiece can be integral to the body of the device or separable (¶4).  MONSEES teaches that the cartridge may be detachable and comprise, “a friction assembly, a snap-fit assembly or a magnetic assembly” (¶25, ¶44-46, ¶165, ¶197, ¶258-¶260). Specifically MONSEES teaches that the elements can be connected through raised rails (¶175).  MONSEES teaches that the elements can be connected through a channel cover 45a that slides over rails 45b (Figs. 5, 7B, and 9A-9L, ¶176).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide a slider and groove to connect the mouthpiece to the main portion as taught in MONSEES.  A person of ordinary skill in the art would obviously connect the various components with rails, stops, tabs, snap fits, etc. at the intersection of parts.  Doing so would secure the elements to one another to generate make a vapor without any unexpected results.  
Regarding claim 14, MACKO discloses the atomizing core of claim 13 as discussed above.  MACKO does not disclose wherein one side of the slider is provided with a hook portion, and a side wall of the sliding groove is provided with a latching groove, and the hook portion is located in the latching groove, when the slider slides in the sliding groove, the hook portion slides in the latching groove.
MONSEES teaches a small male snap feature 39b and female snap feature 39a can create a snap-fit assembly (¶176).  MONSEES teaches that the mouthpiece is also connected with rails and/or a snap feature (¶183).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide a male and female snap feature to connect the mouthpiece to the main portion as taught in MONSEES.  A person of ordinary skill in the art would obviously include an engaging snap feature taught in MONSEES.  Doing so would secure the components together.  
Regarding claim 17, MACKO discloses the atomizing core of claim 16 as discussed above.  MACKO discloses a position where the stopper abuts against the housing is located on an inner wall at the mounting opening.  MACKO does not disclose, but MONSEES teaches wherein the housing (Figs. 5-6D, device body 20) is further provided with a mounting opening (Fig. 6B, open end of cartridge receptacle 21), the mounting opening is located at one end of the receiving chamber, and the main body portion extends into the receiving chamber through the mounting opening and is detachably connected to the housing (¶19, ¶116).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide a mounting opening in the housing for accommodating the main body portion as taught in MONSEES.  A person of ordinary skill in the art would obviously include a mounting opening for receiving the cartridge.  Doing so would allow for the components to be separated and recycled (¶164-¶165, ¶199).
Regarding claim 20, MACKO discloses the atomizing core of claim 16 as discussed above.  MACKO does not disclose, but MONSEES teaches a battery assembly located in the receiving chamber and electrically coupled to the atomizing core (¶79, ¶268). See annotated Fig. 6B below.  The entire interior of the device body is considered to be a receiving chamber.

    PNG
    media_image4.png
    104
    272
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide a battery assembly located in the receiving chamber and electrically coupled to the atomizing core.  A person of ordinary skill in the art would obviously connect a battery to the atomizing core because the core requires energy to heat (¶79).  Further locating the battery in the device body, separate from the liquid, permits the component to be user serviceable and replaceable or rechargeable (¶113). 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MACKO and ZUO as discussed with respect to claim 1 above and in further view of US 20170000190 A1 (hereinafter WU).
Regarding claim 15, modified MACKO discloses the atomizing core of claim 1 as discussed above.  MACKO does not disclose, but WU teaches an electronic cigarette device comprising an outer tube, a heating atomizing component accommodated in the outer tube, a PCB component disposed at a bottom of the heating atomizing component and a battery electrically connecting to the PCB component (abstract) wherein the main body portion (Figs. 1-3, heating atomizing component 2) comprises a housing body (Figs. 1-3, atomizing tube 23), an atomizing element (Figs. 1-3, heating element 21) and a circuit board (Figs. 1-3, PCB 24) configured to be electrically coupled to a battery assembly (Fig. 2, battery 4, ¶8).  WU further teaches the mouthpiece portion (Figs. 1-3, inhaling beak 6) is located at one end of the housing body, and the liquid storage chamber (Figs. 2-3, liquid storage I, ¶24)  and the air flow passage are both formed in the housing body (¶28); the housing body is further provided with an atomizing chamber therein (as with the instant application ¶38, the interior of the atomizing tube is considered to be an atomizing chamber) ; the atomizing element is located in the atomizing chamber and is electrically coupled to the circuit board.  WU further teaches the other end of the housing body is provided with an opening (open end of atomizing tube 3 shown in Fig. 1), the circuit board is located in the housing body and covers the opening of the housing body, and the circuit board is provided with an air inlet hole (Shown assembled in Fig. 4, ¶23).  The instant application drawing shows the circuit board at the bottom of the housing body, but not IN the housing body in the same way WU shows the components in Fig. 4.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide a housing body comprising components of the electronic cigarette as taught in WU.  A person of ordinary skill in the art would obviously include an atomizing body for housing the parts sheathedly installed as taught in WU ¶8.  This would achieve the objectives stated in WU of a device which is quiet, noiseless, and smooth to take in air (¶6).  
Regarding claim 18, modified MACKO discloses the atomizing core of claim 16 as discussed above.  MACKO does not disclose, but WU teaches wherein at least a portion of a side wall of the liquid storage chamber is transparent or translucent (¶29), and the housing body is provided with a window (Fig. 1, elongated through hole 12) for observing the amount of e-liquid in the liquid storage chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MACKO to provide a window on the housing body for observing the liquid through a transparent liquid storage as taught in WU.  A person of ordinary skill would obviously include a window because doing so would permit the user to observe the liquid storage through the hole during use (¶29).
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Applicant states that they cannot follow the argument regarding the rejection of claim 1 in view of MACKO in the remarks.  Applicant has included in the remarks a copy of Fig. 3 of MACKO that is not annotated by the examiner.  Fig. 3 was annotated by the examiner in the first action on the merits and is repeated here.  Examiner believe that the annotated figure enable a clearer understanding of the rejection.  The main body portion is considered to comprise the elements within the housing, but not including the mouthpiece which is connected to the housing.  MACKO discloses that the mouthpiece collar is connected through a threaded connection, a bayonet connection, etc (¶57).  A threaded or bayonet connection inherently has a groove on each part to be connected.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant has attacked MACKO for not disclosing replenishment of the pre-vapor or a sliding mouthpiece.  These features are not disclosed in MACKO but is clearly taught in ZUO.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would obviously combine MACKO with ZUO to allow a user to refill the storage compartment when the device is empty (ZUO page 1).  The slidable mouthpiece of ZUO could be used to access and refill the liquid packet of MACKO.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726